 

UNITED STATES DISTRICT COURT

Southern District of Indiana Sea =a

Save for E-Filing

NOTICE OF CHANGE OF
ATTORNEY INFORMATION

TO: THE CLERK OF THE COURT AND ALL OTHER PARTIES

 

I have no pending cases in the District Court for the Southern District of Indiana.

 

 

 

 

Y I have pending case(s) in the District Court for the Southern District of Indiana.

 

4:16-ev-53-RLY-DML

Pending Case No(s).

A a ae

Pursuant to Local Rule 5-3, the undersigned counsel notifies the Clerk’s Office of the following changes:

 

 

 

 

 

 

 

 

 

 

 

 

Previous Information: Current Information:
Name: | Cory C. Voight Cory C. Voight
Law Firm, | Coots Henke & Wheeler Indiana Office of the Attorney General
Company,
and/or Agency:
255 E Carmel Drive 302 W. Washington Street
Carmel, IN 46032 1.G.C.S. 5th Floor
Address: Indianapolis, IN 46204
Primary CVoight@chwlaw.com Cory. Voight@atg.in.gov
E-mail:
Secondary
E-mail(s):
Telephone
Number: (317) 234-7132
Facsimile: (317) 232-7979
Date: 10/16/2019 s/ Cory C. Voight

 

1 Tdentify each case in which you have filed a Notice of Appearance and the case is still pending. This Notice must be filed in each pending case.
